department of the treasury internal_revenue_service washington d c cc el gl br2 gl-707473-98 uilc issue_date date number release date memorandum for kansas-missouri district_counsel from subject kathryn a zuba chief branch computation of annual income this document responds to your request for reconsideration dated date this document is not to be cited as precedent issue whether payments made pursuant to a collateral_agreement may be deducted in computing annual income on forms collateral_agreement - future income and statement of annual income individual conclusion for the reasons stated in our advisory memorandum to you dated date and the reasons listed below we believe our position which reflects long- standing service policy is correct only payments submitted with form_656 offer_in_compromise are allowed as a deduction in computing annual income payments made pursuant to a collateral_agreement as listed on forms or are not deductible however because in this case form_656 was incorrectly filled out to include the collateral payments the taxpayers in this instance should be allowed to deduct those payments from annual income facts the taxpayers entered into an offer and compromise with the service using form_656 rev in conjunction with and as consideration for the acceptance of their offer the taxpayers made a cash payment as additional consideration the gl-707473-98 taxpayers agreed to pay a percentage of their future income to the service this agreed future payment was memorialized in a collateral_agreement on form_2261 but also listed under item on form_656 in computing their annual income using form_3439 the taxpayers deducted the collateral_agreement payments law and analysis your original conclusion was that the taxpayers properly computed annual income by deducting the collateral_agreement payments you reached this conclusion because in your view the offer_in_compromise and the collateral_agreement together comprise a single contractual agreement you observed the sole purpose of the collateral_agreement is to provide additional consideration for the offer_in_compromise and that such collateral payments often are necessary for the acceptance of a given offer because in this case payment of the collateral_agreement also was listed under item on the offer_in_compromise form_656 you argued that the service is contractually bound to honor the collateral_agreement payments as a payment s made under the terms of the offer_in_compromise such payments therefore would be deductible from annual income as provided under item of form_2261 in our response we explained that your analysis differed from the interpretation that the service has long adopted as its policy this policy as indicated by irm is that a taxpayer may not exclude payments on future income agreements from annual income on the collateral_agreement form_2261 you have now asked that we reconsider our position you make three points form_2261 states t he purpose of this collateral_agreement is to provide additional consideration for acceptance of the offer_in_compromise as consideration is a necessary contractual element the collateral_agreement payments must be a contractual part of the offer_in_compromise payments listed under item of form_656 including collateral_agreement payments are specifically deducted from annual income by the language of item in form_2261 form_2261 does not contain independent default language if the collateral_agreement is not a part of the offer_in_compromise the service could not treat nonpayment of amounts listed in the collateral_agreement as a default of the offer_in_compromise contrary to current policy we agree that neither the code nor the regulations definitively answer whether payments made pursuant to form_6651 collateral_agreement are made under the terms of form_656 offer_in_compromise and thus are deductible in computing gl-707473-98 annual income lacking such legislative guidance the service has chosen to exclude such payments as a matter of administrative policy the rationale for this policy is that to be consistently enforceable an offer_in_compromise must be a complete agreement standing by itself historically the service seldom collects amounts listed on a collateral_agreement because of this the service takes the position that it does not want offers in compromise linked to uncollectible and therefore unenforceable collateral agreements the instructions to form_656 make clear that the service intended the oic be an obligation that is separate and distinct from any collateral_agreement under basis for compromise the instructions provide if your offer is acceptable we may require in addition to the above a written collateral_agreement to pay a percentage of future earnings as part of the offer a written collateral_agreement to relinquish certain present or potential tax benefits this wording shows that only if the offer is acceptable ie a binding contractual obligation in itself may a collateral_agreement be requested the collateral_agreement was not intended to be a pre-requisite for acceptance of the oic supporting this interpretation is the example provided for calculating the total amount offered in item item of the specific instructions there is no reference to payment of a percentage of future earnings a relinquishment of tax benefits or any mention of a collateral_agreement you cite 303_f2d_1 5th cir for the proposition that forms and comprise one agreement so the court held however the service recognized that lane adopted a contrary position on this issue and consequently form_2261 was revised in date specifically to negate the holding in lane as to your third point item of form_2261 provides default provisions for the failure to pay any installment of or not carrying out any provision of the collateral_agreement offers in compromise are authorized by sec_7122 collateral agreements are provided for by sec_301_7122-1 which states as a condition to accepting an offer_in_compromise the taxpayer may be required to enter into any collateral_agreement or to post any security which is deemed necessary for the protection of the interest of the united_states gl-707473-98 i n the event of such default or noncompliance the united_states may c disregard the amount of such offer and this agreement apply all amounts previously paid thereunder against the amount of the liability sought to be compromised and without further notice of any kind assess and collect by levy or suit the balance of such liability even here the offer_in_compromise is mentioned apart from the collateral_agreement again although an argument certainly can be made that the offer_in_compromise and the collateral_agreement are a single contract the service has chosen not to adopt that position if you have any questions please call cc deputy regional_counsel gl midstates region
